DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al. (US 2015/0346887).  
Regarding claim 1, CHO discloses a timing controller (Figs 2 and 10; [0056], [0086], e.g., a timing controller 104) comprising: 
a receiver (e.g., receiver 21) which receives a timing synchronization signal and digital video data ([0069], [0086], e.g., receives the digital video data RGB and the timing signals Vsync, Hsync, DE, and MCLK from the host system);   
a data processor which generates a gate control signal and a data control signal on the basis of the timing synchronization signal and arranges the digital video data as pixel data for a display panel ([0068], [0083], [0086], e.g., generates a gate control data and source control data based on the timing signal and arrange the digital video data RGB as pixel data for display panel 100); and 
a transmitter ([0086], e.g., a transmitting buffer 24) which operates in a normal mode to output the pixel data, the gate control signal, and the data control signal for a display driving period (Fig. 15; [0083], e.g., transmit  the gate control data, the source control data and the RGB  data during the pixel driving period P1 in a normal mode) and operates in a low-power mode for at least portion of a touch sensor driving period ([0068], [0100]-[0102], e.g., operates in a low power mode by stopping transmitting an EPI interface signal to the source driver ICs SDIC during the touch sensor driving period P2).   

Regarding claim 15, CHO discloses a method of driving a timing controller (Figs 2 and 10; [0056], [0086], e.g., a timing controller 104), comprising: 
generating, by a touch synchronization signal generator, a first timing synchronization signal which time-divides one frame period into a display driving period and a touch sensor driving period (Figs 8 and 15; [0092], e.g., generate the touch synchronization signal Tsync for time-dividing one frame period into the pixel driving period P1 and the touch sensor driving period P2);  
operating a transmitter in a normal mode to output pixel data, a gate control signal, and a data control signal to a data driver of a display panel when the first timing synchronization signal at a high level is generated (Figs 10 and 15; [0083], [0086], e.g., operate the transmitter 24 to transmit the gate control data, the source control data and the pixel data during the pixel driving period P1 in a normal mode when the touch synchronization signal Tsync is at a high level); and 
operating the transmitter in a low-power mode when the first timing synchronization signal at a low level is generated (Fig 15; [0068], [0100]-[0102], e.g., operate the transmitter 24 in a low power mode by stopping transmitting an EPI interface signal to the source driver ICs SDIC during the touch sensor driving period P2 when the touch synchronization signal Tsync is at a low level).  

Regarding claim 16, CHO further discloses the method of claim 15, wherein, in the operating in the low-power mode: the transmitter is inactivated; or the transmitter is disconnected from a power supply ([0068], e.g., during the touch sensor driving period P2 during the low-power mode, the transmitter of the timing controller 104 stops transmitting the EPI interface signal).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2015/0346887) in view of Saitoh et al. (US 2013/0241859). 
Regarding claim 2, CHO does not specifically disclose the timing controller of claim 1, further comprising an on/off controller which controls a connection between the transmitter and a power supply according to an operation mode.
However, Saitoh discloses a timing controller (Fig. 2; [0090], e.g., a timing controller 5) comprising: 
an on/off controller which controls a connection between the transmitter and a power supply according to an operation mode ([0092], [0095], [0112], [0130]-[0139], e.g., a transmitter-side SW control circuit 54 controls a connection between transmitter circuits 56 and a power supply 51 according to an operation mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Daitoh in the invention of CHO for including an on/off controller which controls a connection between the transmitter and a power supply according to an operation mode in order to provide a timing controller that can reduce power consumption by stopping a power supply to a transmitter circuit.  

Regarding claim 3, CHO in view of Saitoh further discloses the timing controller of claim 2, wherein the on/off controller controls: the transmitter to be disconnected from the power supply when the operation mode is the low-power mode (Saitoh, [0095], [0112], [0131]-[0132], [0134], e.g., disconnecting the transmitter circuits 56 from the power supply 51 in the low-power mode when the image data is not transferred to source drivers.  Also see [0068] of CHO); and the transmitter to be connected to the power supply when the operation mode is the normal mode (Saitoh, [0131]-[0134], e.g., connecting the transmitter circuits 56 to the power supply 51 in the normal mode when the image data is transferred to the source drivers). 

Regarding claim 4, Saitoh further discloses the timing controller of claim 2, wherein the transmitter includes: 
a phase locked loop (Fig. 1; [0092], e.g., a transmitter-side PLL circuit section 55) which receives a first clock signal and generates a second clock signal ([0096], e.g., generates a second clock signal based on a first clock signal supplied from the host); and 
a data transmission unit (Fig. 1; [0092], e.g., a parallel-serial conversion section 53) which converts parallel data to serial data and outputs the serial data in response to the second clock signal ([0094], [0097], e.g., converts parallel data to serial data and transmits the serial data based on the second clock signal), 
wherein the on/off controller controls at least one of the data transmission unit and the phase locked loop to be disconnected from the power supply when the operation mode is the low-power mode ([0095], [0131]-[0132], e.g., the transmitter-side SW control circuit 54 controls the data transmission unit 53, 56 and the PLL55 to be disconnected from the power supply 51 in the low-power mode when the image data is not transferred to the source drivers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of CHO in view of Saitoh for providing a phase locked loop and a data transmission unit in a transmitter of a timing controller so that the transmitter can output a serial data based on a clock signal supplied from the phase locked loop.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to disconnect the phase locked loop and the data transmission unit from a power supply when an operation mode in in a low power mode because this allows a maximum reduction in power consumption (see [0195] of Saitoh).  

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2015/0346887) in view of Park et al. (US 2022/0011895).  
Regarding claim 6, CHO further discloses the timing controller of claim 1, wherein the transmitter outputs a clock embedded data packet including the pixel data, the data control signal, and a clock signal (Fig. 11; [0055], [0059], [0086], [0089], e.g., outputting a clock embed data packer by an EPI method).  
CHO does not specifically disclose wherein the transmitter outputs a clock embedded data signaling (CEDS) packet.
However, Park discloses a timing controller (Fig. 2; [0046], e.g., a timing controller 216) configured to output a clock embedded data signaling (CEDS) packet including pixel data, a data control signal and a clock signal (Fig. 4; [0047], [0049]-[0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of CHO for alternatively outputting pixel data, a data control signal, and a clock signal by a CEDS method instead of an EPI method because the CEDS method and the EPI method both transmit data using a differential signal to reduce electromagnetic interference (EMI).  

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2015/0346887) in view of SHIN (US 2013/0002954).  
Regarding claim 8, CHO discloses a timing controller (Figs 2 and 10; [0056], [0086], e.g., a timing controller 104) comprising: 
a clock generator which receives a reference clock signal and generates a first clock signal ([0086], e.g., the internal timing control signal generating circuit 22 receives a reference clock signal CLK and generates a first clock signal CLK); 
a transmission link which outputs pixel data and data control signal (Fig. 10; [0086], e.g., the encoder 23 output a data packet including pixel data RGB and data control data); and 
a transmitter ([0086], e.g., a transmitter 24) which is activated to output the pixel data and the data control signal to a data driver of a display panel for a display driving period (Fig 15; [0083], [0086], e.g., output the source control data and the pixel data to a source driver of a display panel during the pixel driving period P1) and is inactivated for at least some time of a touch sensor driving period (Fig 15; [0068], [0100]-[0102], e.g., stop transmitting an EPI interface signal to the source driver during the touch sensor driving period P2).  
CHO does not disclose wherein the transmission link synchronizes the pixel data and the data control signal with the first clock signal.  
However, SHIN discloses a timing controller (Fig. 1; [0050], e.g., source 100) comprising:
a clock generator (e.g., 200) which receives a reference clock signal (e.g., a reference clock Ref CLK) and generates a first clock signal (e.g., a pixel clock Pixel CLK); and a transmission link ([0052], e.g., a link logic or a video processor 500) which synchronizes pixel data and a data control signal with the first clock signal (e.g., outputs parallel data in synchronization with the pixel clock PIXEL CLK.  The parallel data includes RGB pixel data and control data to control the RGB pixel data) and outputs the synchronized pixel data and the synchronized data control signal to a transmitter ([0050], e.g., transmit the parallel data to the transmitter 600).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of SHIN in the invention of CHO for providing a transmission link to synchronize pixel data and a data control signal with a clock signal so that the pixel data can be simultaneously transmitted in parallel with the data control signal to a transmitter.  

Claim(s) 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2015/0346887) in view of SHIN (US 2013/0002954), and further in view of Saitoh et al. (US 2013/0241859). 
Regarding claim 7, CHO further discloses the timing controller of claim 1, further comprising a clock generator which receives a reference clock signal and generates a first clock signal ([0086], e.g., the internal timing control signal generating circuit 22 receives a reference clock signal CLK and generates a first clock signal CLK) and 
a transmission link which outputs the pixel data and the data control signal to the transmitter ([0086], [0089], e.g., an encoder 23 outputs the digital video data and the source data control data to the transmitter 24).  
CHO does not specifically disclose wherein the transmission link synchronizes the pixel data and the data control signal with the first clock signal and outputs the synchronized pixel data and the synchronized data control signal to the transmitter, and the timing controller further comprising an on/off controller which controls each of the transmission link and the transmitter to be disconnected from a power supply when an operation mode is the low-power mode and the each of the transmission link and the transmitter to be connected to the power supply when the operation mode is the normal mode.
However, SHIN discloses a timing controller (Fig. 1; [0050], e.g., source 100) comprising:
a clock generator (e.g., 200) which receives a reference clock signal (e.g., a reference clock Ref CLK) and generates a first clock signal (e.g., a pixel clock Pixel CLK); and a transmission link ([0052], e.g., a link logic or a video processor 500) which synchronizes pixel data and a data control signal with the first clock signal (e.g., outputs parallel data in synchronization with the pixel clock PIXEL CLK.  The parallel data includes RGB pixel data and control data to control the RGB pixel data) and outputs the synchronized pixel data and the synchronized data control signal to a transmitter ([0050], e.g., transmit the parallel data to the transmitter 600).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of SHIN in the invention of CHO for providing a transmission link to synchronize pixel data and a data control signal with a clock signal so that the pixel data can be simultaneously transmitted in parallel with the data control signal to a transmitter.  
CHO in view of SHIN does not specifically disclose the timing controller further comprising an on/off controller which controls each of the transmission link and the transmitter to be disconnected from a power supply when an operation mode is the low-power mode and the each of the transmission link and the transmitter to be connected to the power supply when the operation mode is the normal mode.
However, Saitoh discloses a timing controller (Figs 1-2; [0090], e.g., a timing controller 5) comprising: 
an on/off controller ([0092], e.g., a transmitter-side switch (SW) control circuit 54) which controls each of a transmission link ([0094], e.g., a parallel-serial conversion section 53) and a transmitter ([0097], e.g., a data transmitter circuit 56) to be disconnected from a power supply when an operation mode is a low-power mode ([0095], [0130]-[0139], , e.g., during the halt period, the parallel-serial conversion section 53 and the data transmitter circuit 56 are disconnected from the power supply 51) and the each of the transmission link and the transmitter to be connected to the power supply when the operation mode is a normal mode ([0095], [0130]-[0139], e.g., during the transfer period, the parallel-serial conversion section 53 and the data transmitter circuit 56 are connected to the power supply 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Saitoh in the invention of CHO in view of SHIN for including an on/off controller which controls each of a transmission link and a transmitter to be disconnected from a power supply when an operation mode is a low-power mode and the each of the transmission link and the transmitter to be connected to the power supply when the operation mode is a normal mode because it would allow reduction in power consumption by supplying power to the at least one of the clock generator, the transmission link and the transmitter during a pixel driving period and preventing power from being supplied to the at least one of the clock generator, the transmission link and the transmitter during a touch sensor driving period. 

Regarding claim 9, CHO further discloses the timing controller of claim 8, further comprising: a touch synchronization signal generator which generates a touch synchronization signal to time-divide one frame period into the display driving period and the touch sensor driving period (Figs. 8 and 15; [0067], e.g., the timing controller 104 may generate a time-division sync signal Tsync for time-dividing one frame period into the pixel driving period P1 and the touch sensor driving period P2).  
CHO in view of SHIN does not specifically disclose the timing controller comprising an on/off controller which controls at least one of the clock generator, the transmission link, and the transmitter to be activated or to be connected to a power supply according to a level of the touch synchronization signal.
However, Saitoh discloses a timing controller (Figs 1-2; [0090], e.g., a timing controller 5) comprising: 
an on/off controller ([0092], e.g., a transmitter-side switch (SW) control circuit 54) which controls at least one of a clock generator ([0096], e.g., a transmitter-side PLL circuit section 55), a transmission link ([0094], e.g., a parallel-serial conversion section 53), and a transmitter ([0097], e.g., a data transmitter circuit 56) to be activated or to be connected to a power supply during a high-speed transfer period during which image data is transferred and a touch sensing is not carried out (Fig. 22; [0095], [0170]-[0171], [0173]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Saitoh in the invention of CHO in view of SHIN for including an on/off controller which controls at least one of a clock generator, a transmission link and a transmitter to be connected to a power supply according to a level of a touch synchronization signal because it would allow reduction in power consumption by supplying power to the at least one of the clock generator, the transmission link and the transmitter during a pixel driving period and preventing power from being supplied to the at least one of the clock generator, the transmission link and the transmitter during a touch sensor driving period. 

Regarding claim 10, CHO further discloses the timing controller of claim 9, wherein the transmitter stops transmit an EPI interface signal when the touch synchronization signal is a low level signal; and transmits the EPI interface signal when the touch synchronization signal is a high level signal (Fig. 15; [0068]).
Saitoh further discloses the timing controller, wherein the on/off controller controls: at least one of the clock generator, the transmission link, and the transmitter to be disconnected from the power supply when a touch sensing is carried out (Fig. 22; [0095], [0170]-[0171], [0173]); and each of the clock generator, the transmission link, and the transmitter to be connected to the power supply when the touch sensing is not carried out (Fig. 22; [0095], [0170]-[0171], [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of CHO in view of SHIN and Saitoh for disconnecting at least one of a clock generator, a transmission link, and a transmitter to be from a power supply when a touch synchronization signal is a low level signal and connecting each of the clock generator, the transmission link, and the transmitter to the power supply when the touch synchronization signal is a high level signal in order to operate the timing controller in a low power mode during a touch sensor driving period.  

9.	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2015/0346887) in view of SHIN (US 2013/0002954) and Saitoh et al. (US 2013/0241859), and further in view of SEO et al. (US 2020/0097112).   
Regarding claim 12, CHO further discloses the timing controller of claim 9, wherein the touch synchronization signal includes: a first touch synchronization signal for time-dividing into the display driving period and the touch sensor driving period (Fig. 15; [0067], e.g., the timing controller 104 may generate a time-division sync signal Tsync for time-dividing one frame period into the pixel driving period P1 and the touch sensor driving period P2 in conformity with the timing of the vertical sync signal Vsync). 
CHO in view of SHIN and Saitoh does not specifically disclose wherein the touch synchronization signal includes a second touch synchronization signal for securing a stabilization time for the touch sensor driving period before the display driving period starts.
However, SEO discloses a timing controller (Fig. 3; [0072], e.g., the timing controller 106) comprising a touch synchronization signal generator which generates a touch synchronization signal to time-divide one frame period into a display driving period and a touch sensor driving period ([0057], [0072], e.g., the Tsync divides one frame period into a display period and a touch sensing period), wherein the touch synchronization signal includes a second touch synchronization signal for securing a stabilization time for the touch sensor driving period before the display driving period starts (Figs 5-6 and 16; [0088]-[0089], e.g., the touch sensor driving period Tt1 includes a stabilization time ∆t for stabilizing a waveform and a voltage of a no-load signal LFD applied to data lines, gate lines and sensor lines during the touch sensor driving period).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of SEO in the invention of CHO in view of SHIN and Saitoh for generating a second touch synchronization signal for securing a stabilization time for a touch sensor driving period so that a no-load signal can be stabilized when a display driving period is switched to the touch sensor driving period, thereby reducing the electric charge amount charged in the parasitic capacitance.   

Allowable Subject Matter
10.	Claims 5, 11, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al. (US 2011/0242066) discloses a timing controller comprising: a receiving unit, a data processing unit and a transmitter, wherein the transmitter outputs a clock embedded data a clock embedded data signaling (CEDS) packet including pixel data, a data control signal, and a clock signal.
Kim et al. (US 2017/0153736) discloses a timing generator including a first timing generator generating a first touch sync signal Tsync1, a second timing generator generating a second touch sync signal Tsync2, and a selector selectively outputting the first touch sync signal Tsync1 and the second touch sync signal Tsync2 in response to a mode control signal MOD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623